Citation Nr: 1822681	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability claimed as due to lumbar spine surgery at a VA medical facility on January 15, 2009.


REPRESENTATION

Appellant represented by:	Jere J. Bice, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and G. I.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that rating decision, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for additional disability  due to lumbar spine surgery.

In January 2018, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Additional disability of the back and legs caused by January 2009 spine surgery was a reasonably foreseeable consequence of the surgery, and was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgery or treatment.

2. Any additional urinary dysfunction after the January 2009 spine surgery is not causally connected to the surgery or treatment.

3. Bowel constipation before the January 2009 spine surgery did not have an increase in disability after the surgery.

4. Erectile dysfunction (ED) before the January 2009 spine surgery did not have an increase in disability after the surgery.

5. A depressive disorder is causally related to increased disability of the back and legs caused by the January 2009 spine surgery; but the increased back and leg disability was a reasonably foreseeable consequence of the surgery, and was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability due to spine surgery in January 2009 at a VA facility are not met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in an April 2011 letter that notified him what information was needed to substantiate claims for compensation under 38 U.S.C. § 1151. 

In the January 2018 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations, and VA and private medical opinions. The examination reports, medical opinions, and other assembled records are adequate and sufficient to reach a decision on the claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

38 U.S.C. § 1151 Claim

The Veteran underwent lumbar spine surgery at the VA Medical Center (VAMC) in Houston, Texas, on January 15, 2009. He contends that as a result of the surgery he developed additional disability, including additional pain and weakness of his back and legs, urinary problems, bowel constipation, erectile dysfunction (ED), and depression.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected. For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct. When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.

The United States Court of Appeals for Veterans Claims (Court) has indicated that Section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998). Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) competent evidence of a nexus between that asserted injury or disease and the current disability.

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the medical care or examination to the veteran's condition after such care or examination. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately. Id. 

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that Section 1151 delineates three prerequisites for obtaining disability compensation. First, a claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. § 1151(a). Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility. Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" on the part of VA, or "an event not reasonably foreseeable." See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B). Thus, Section 1151 contains two causation elements - a veteran's disability must not only be caused by the medical care he received from VA, but also must be proximately caused by the VA's fault or by an unforeseen event.

Section 1151 does not extend to the "remote consequences" of VA medical treatment, and a veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L. Ed.2d 462 (1994). However, the Federal Circuit Court stated in Viegas that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA." Id. at 1378 (Fed. Cir. 2013).

In determining whether a veteran's disability was actually caused by VA medical treatment, only a causal connection, and not direct causation, is required. Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994). However, a mere showing of additional disability after VA treatment will not establish cause. The evidence must show that the treatment resulted in the veteran's additional disability. 38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or examination proximately caused a veteran's additional disability, it must be shown that the medical treatment or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notes of VA treatment of the Veteran in January 2009 contain significant medical history regarding his spine. He reported that in 1994 he underwent lumbar spine surgery, at the level of the L4 and L5 vertebrae. The surgery reportedly resulted in relief of left leg pain and weakness. He related that in January 1998 he was in a motor vehicle accident (MVA) and sustained serious spinal cord injury and quadriparesis. It was reported that he had cervical spine surgery in about 2002. (Other records indicate that the cervical spine surgery was in 2000). He stated that in 2008 he began to experience numbness and weakness in both legs, and an unstable gait. He related that because of his leg problems he did not drive much.

VA treatment notes from January 2008 contain a list of the Veteran's active problems, with the dates VA clinicians noted them. The problems included ED, from 2004, late effects of spinal cord injury, from 2006, and intervertebral disc disorder, from 2006. In January 2008 it was noted that his gait was impaired. It also was noted that his old spinal cord injury was manifested by cervical myelopathy and neuropathic pain in his upper extremities.

In VA treatment in April 2008, the Veteran reported increased pain in his low back, with radiation of pain into both legs and increased weakness of both legs. A clinician noted evidence of weakness in the upper and lower extremities, with spasticity not as evident on that visit. The clinician's assessment included degenerative joint disease of the lumbar spine with history of surgical treatment in the past. The Veteran also reported an ongoing problem with constipation. He stated that he was using a laxative, which was helpful. He reported ongoing urinary frequency and urgency. A clinician noted that bladder studies did not suggest neurogenic bladder.

In June 2008 the Veteran informed a VA clinician that he now had to walk with a cane, because his legs were weak. Lumbar spine MRI showed severe stenosis at multiple levels. In August 2008 a clinician noted his history of an accident causing spinal cord injury and spasticity of the upper and lower extremities. The clinician also noted a history of a lumbar spine surgery prior to the accident. The Veteran reported a recent increase in weakness in his legs, worse in the right leg. He stated that sometimes he could walk a quarter mile before his legs gave out, and sometimes he could not even finish shaving. In September 2008 he had a neurosurgery consultation. The surgeon recommended lumbar decompression surgery.

A list of the Veteran's problems in VA treatment notes from January 2009, prior to the surgery, includes stenosis of the lumbar spine, neurogenic bowel, and impotence of psychogenic origin. At that time his gait was slow, and he used a cane. It was noted that he had bowel irregularity, but no bowel incontinence, and urinary frequency, but no bladder incontinence.

The report of the January 2009 surgery indicated that the Veteran was informed of and understood the risks of the surgery, and that he gave informed consent to the surgery. He was told that the risks included:

[S]erious neurologic injury resulting in worsening neurologic symptoms, possible permanent neurologic symptoms, damage to blood vessels, tissues or nerves, significant bleeding, worsening of condition, failure of surgery, tear of the sac covering the nerve roots resulting in further procedures and possible prolonged bed rest, and need for further surgery.

The January 15, 2009, surgery was lumbar decompression at L1-L2, L2-L3, L3-L4, and L4-L5. The procedure at L4-L5 was noted to be a repeat decompression (following the surgery in 1994). The surgeon noted significant scar formation at L4-L5. The detailed surgery report indicates that decompression was performed in sequence at L4-L5, L3-L4, L2-L3, and L1-L2. The report specifically states that there was no leakage of spinal fluid at any of the levels.

After the surgery the Veteran was transferred to rehabilitation on January 21. He progressed in therapy, and was discharged home on February 6. As of February 6, he continued to have some weakness in his left lower extremity. He used a wheelchair. Treating medications included laxatives to address bowel constipation. He was able to urinate. Later in February 2009 he was issued a rolling walker. On follow-up in March 2009, he walked 30 feet with the rolling walker, with a normal gait pattern.

In VA treatment in June 2009, the Veteran reported that he was walking on his own often. He stated that he used a cane sometimes, and used a walker at home at night. He reported that the strength in his legs was better, and that he was now able to dorsiflex his right foot. In July 2009, he related that he primarily used a cane when walking, that he rarely used his walker, and that he drove a car or a pickup truck.

In VA treatment in October 2009, the Veteran reported that after service he held jobs as an electrician, mechanic, security guard, and air conditioning technician. He stated that he had not worked since he sustained spinal cord injury in an MVA. He reported that since the January 2009 surgery he had continuing weakness in both lower extremities, but considerable improvement. He reported that presently he could walk without assistance, using a cane as needed. He stated that he could drive, but not long distances. Mild difficulty with urination was noted. Ultrasound showed kidney stones. Mild neurogenic bowel was treated with a laxative. Depression was treated with medication. In November 2009 a slight increase in kidney stones was noted. In December 2009 it was reported that he walked without assistance. 

In VA treatment in June 2010, the Veteran reported chronic constipation. He had a colonoscopy in July 2010; the findings were normal. In July 2010 he also reported increases in low back pain and bilateral leg numbness. He related difficulty standing from a seated position. A clinician observed that he used a rolling walker and walked very slowly. Lumbar spine MRI showed diffuse degenerative disease, described as essentially stable.

In VA treatment in October 2010, the Veteran reported that since the 2009 spine surgery he had decreased function and sensation in both legs. He related that he was using his rolling walker more, and that his capacity for walking was limited due to pain in his back and both legs. He reported no change in bowel or bladder function. The treating physician assessed normal bladder function and mild neurogenic bowel. Screening for depression was positive. A psychologist found an adjustment disorder with depressed mood, secondary to worsened pain following the 2009 surgery.

In December 2010 the Veteran reported low back pain and right leg and foot numbness. He stated that the pain interfered with sleep. He related that the pain and his slow recovery from the 2009 surgery caused depressed feelings. He also reported frequent daytime and nighttime urination.

In VA treatment in February 2011 the Veteran reported that his left leg was getting weaker. He stated that, since the 2009 surgery, pain, leg weakness, and limitations on activity had changed his life. A treating physician observed that he used a walker, and that his left knee turned inward with weightbearing.

In a February 2011 statement, the Veteran wrote that before the January 2009 surgery he had pain in his back and right leg, but he was able to walk. He stated that after the surgery he could not move either leg. He related that he remained hospitalized for eight days, and left the hospital in a wheelchair. He stated that because of increased weakness and pain in his back and in both legs, and numbness in his legs and feet, he had required a wheelchair or walker since the surgery. He also reported that after the surgery he had blisters and burns on his legs that the doctor could not explain.

In VA treatment in May 2011, the Veteran was ambulatory with a walker. He reported recent private treatment with passage of a kidney stone. In June 2011 he related ongoing left leg weakness. In September 2011 he reported that his legs were getting weaker, and that he had fallen while using his walker. He stated that he had begun to use a wheelchair. In October 2011 he reported depression in response to his increased difficulty with ambulation.

In November 2011, private neurosurgeon R. G. P., M.D., Ph. D., wrote that he performed cervical spine surgery on the Veteran in 2000. Dr. P. stated that the Veteran did well after the 2000 surgery, but later began having difficulty walking, and had lumbar spine surgery at a VA hospital in January 2009. Dr. P. noted that after the surgery the Veteran was unable to walk, and he had rehabilitation. Dr. P. reported that the Veteran was walking using a walker when he saw him in November 2010. Dr. P. stated that in November 2011 the Veteran came to him in a wheelchair, and could only walk a few steps before he had to sit. Dr. P. found that he had a spastic gait, marked weakness in his legs, and atrophy in his legs.

In VA treatment in January 2012, the Veteran expressed his upset over his progressive decline since his 2009 surgery. He reported worsening depressive symptoms and a recent fall. The treating physician noted increased right leg weakness since the surgery. In February 2012 the Veteran reported weakness in both lower extremities.

In May 2012, the Veteran saw private physician E. W., M.D. The Veteran reported that chronic pain in the back and lower extremities started immediately after lumbar spine surgery at a VAMC. He reported that after the surgery he was unable to move his lower extremities for sixteen days, and was not discharged from the hospital for twenty days. He stated that he was able to walk before the surgery, and was wheelchair dependent after the surgery. Dr. W. wrote:

The details of the surgery are unknown. However, given the abrupt neurological deterioration, I suspect he may have had a cerebrospinal fluid leak.

Dr. W. stated that MRI of the Veteran's lumbar spine showed severe degenerative disc disease, relatively severe central canal stenosis, and adhesive arachnoiditis. Dr. W. expressed that he suspected that the arachnoiditis caused the Veteran's chronic burning dysesthesias. 

In September 2012, the Veteran had a consultation with private neurologist G. R., M.D. The Veteran reported urinary retention after the 2009 surgery. Dr. R. observed that his gait was mildly to moderately antalgic, with a mild limp, and spasticity without scissoring. There was hypotonia of the distal muscles of the lower extremities, and hypertrophy of the left and right gastrocnemius muscles. Dr. R. noted that the Veteran reported having worse symptoms after the surgery than before, suggesting that the surgery caused his deterioration.

In VA treatment in March 2013, the Veteran reported that after his 2009 surgery he began to have urinary retention. He also reported ED, and requested resumption of medication. Imaging showed kidney stones. In November 2013, the Veteran reported worsening voiding difficulty. A physician instructed him in self-catheterization. In April 2014 the Veteran indicated that he continued to self-catheterize without difficulties.

In July 2014 the Veteran submitted a claim for service connection for posttraumatic stress disorder (PTSD). In a May 2015 rating decision, the RO granted service connection, effective in July 2014, for PTSD.

In VA treatment in October 2014, the Veteran reported that presently he got around primarily by wheelchair. He stated that, because of increased weakness of his legs, he no longer drove.

In January 2015, a VA physician reviewed a summary of the case. The physician expressed the opinion that it is less likely than not that the Veteran's current additional disability was due to carelessness, negligence, error in judgment, or similar instance of fault on the part of VA. The physician found that the medical records did not document any post-operative complications, and did document actual improvement of neurological status after the surgery.

In a March 2015 statement, the Veteran noted that before the 2009 surgery, he had weakness and numbness in both legs and gait instability, but was able to walk, did not have bowel or bladder problems, and was not dependent on pain medication. He stated that immediately after the surgery he could not move his legs and he had bowel and bladder incontinence. He reported that since the surgery he had required a cane, walker, or wheelchair to get around. He stated that his symptoms had gradually increased. He asserted that the surgery was followed by abrupt neurological deterioration, and that such deterioration was not a foreseeable consequence of the surgery.

In April 2015, a VA clinician reported having reviewed the Veteran's claims file. The reviewer expressed the opinion that it is less likely than not that the Veteran had an increase in disability as a result of the 2009 treatment including surgery. The reviewer noted treatment notes reflecting post-operative progress. The reviewer opined that it is less likely than not that additional disability, in the form of increased back and lower extremity pain and weakness and decreased mobility, resulted from carelessness, negligence, lack of skill, or other fault on the part of VA health care personnel. The reviewer found that records showed appropriate post-operative actions by caregivers. The reviewer opined that it is less likely than not that additional disability since the surgery was not reasonably foreseeable. The reviewer noted that prior to the surgery the Veteran signed an informed consent that identified the risks.

In an April 2015 VA mental disorders examination, the Veteran reported having nightmares, sleep problems, and anxiety due to events during his service. He stated that since the 2009 spine surgery his capacity for enjoyable activities and activity in general was significantly reduced. The examiner provided diagnoses of PTSD and recurrent major depressive disorder. The examiner noted that a severe back disorder that left the Veteran unable to walk was relevant to his depressive disorder.

In June 2015, the private neurosurgeon Dr. P. wrote that he had treated the Veteran since about 2000. Dr. P. stated that he performed cervical spine surgery on the Veteran. He stated that in 2009 the Veteran had lumbar spine surgery at a VA hospital. He found that the Veteran's condition became much worse after the 2009 surgery. He opined that the 2009 surgery apparently caused significant trauma to the Veteran's cauda equina.

In August 2017 the Veteran underwent another lumbar spine surgery, this time at a private hospital. The procedure was decompressive laminectomy at T11-T12, and revision decompressive laminectomy at L1-L2, L2-L3, and L3-L4. The surgeon, R. A. M., M.D., noted "a tremendous amount of scarring" at L1-L2, L2-L3, and L3-L4.

In the January 2018 Board hearing, the Veteran stated that before the 2009 surgery he held employment in air conditioning and electrical work. He indicated that the work was physically demanding, noting that it included lifting and positioning heavy machinery. The Veteran's niece reported that before the surgery the Veteran did electrical and air conditioning work and was able to participate in long distance travel by car. She stated that she took him to the 2009 surgery, and that he walked in to the hospital.

The Veteran reported that immediately after the 2009 surgery he could not move his legs at all. He stated that he later regained some movement of his legs, but that his legs continued to be in worse condition than they were in before the surgery. He indicated that after the surgery and through the present he had dropping of his right foot. He reported that since the surgery he also developed bladder and bowel problems, sexual dysfunction, and depression. His niece stated that when he was in the hospital she gave him tea to help with his bowel problems when laxatives were not sufficient. He related that since the surgery he had needed a walker or wheelchair, and could not drive more than short distances. His niece stated that he had not been able to do significant independent walking since the surgery. Presently, she indicated, he could manage ten to fifteen feet with a walker, and required a wheelchair for any longer distance. She reported that presently he lived with her and her husband, and that they had built a ramp on their home.

In January 2018 Dr. P. stated that the Veteran suffered unforeseen complications from his 2009 spine surgery. Dr. P. noted that in 2011 he saw an eleven inch scar over the Veteran's spine, but x-rays showed bone work only at L5-S1. Dr. P. noted the scarring found by Dr. M. in 2017. Dr. P. concluded that, during the 2009 surgery:

...doctors obviously opened up his back from L1-L5 but after some surgical misadventure most likely decided to terminate his surgery before performing the require[d] decompression from L4 up to L1.

Dr. P. expressed the opinion that the significant internal scarring around the spine that Dr. M. found in 2017 "is not a foreseeable event." He continued:

Furthermore paralysis and loss of bladder function and sexual function following laminectomy is certainly a recognized complication but not a foreseeable or predictable event.

In VA treatment in 2008, the Veteran reported increased pain and weakness in his back and legs. The January 2009 surgery by VA was performed to address those problems, particularly the leg weakness. The Veteran has reported that immediately after the surgery he had little to no ability to move his legs. Treatment records reflect that by later in 2009 he had improved, regaining some function in his legs for standing and walking, usually with a rolling walker or other supportive device. From 2011 his capacity for standing and walking decreased further. The disabilities of his back and legs fluctuated after the 2009 surgery. Through those fluctuations, however, the disability has remained worse than it was before the surgery. The Board concludes that he has additional back and bilateral leg disabilities compared to before the surgery.

There is mixed evidence as to whether there is a causal connection between the 2009 surgery and the back and bilateral leg disability that manifested after that surgery. In January and April 2015, VA clinicians opined against such a connection, noting that after surgery the function of the back and legs improved before they worsened again. These VA examiners had access to the Veteran's historical medical records when contemplating the impact of his 2009 VA surgery. In contrast, in June 2015, Dr. P. supported a causal connection, concluding that the 2009 surgery caused trauma to spinal nerves. Although Dr. P. has training as a neurosurgeon, it is unclear whether he had access to the Veteran's historical records in rendering his conclusions. The Board finds that the evidence against a causal connection is more probative. The Board therefore finds that the surgery did not cause additional disability of the back and legs.

VA clinicians who reviewed the case in January and April 2015 opined that it is less likely than not that increased disability is due to any fault in the 2009 VA surgery and treatment. In January 2018 Dr. P. opined that in the 2009 surgery doctors had a "surgical misadventure" and did not perform decompressions from L1 to L4. That conclusion is inconsistent with the 2009 surgery report and with the report of the 2017 surgery, in which Dr. M. found scarring from L1 to L4. The Board finds Dr. P.'s opinion on that matter to be speculative and not persuasive. The greater persuasive weight of the evidence is against the proximate cause of the additional back and bilateral leg disability being any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the surgery and other treatment.

Prior to the 2009 surgery VA clinicians informed the Veteran of the risks, including neurologic injury, worsening neurologic symptoms, damage to nerves, worsening of the condition, failure of the surgery, and the need for further surgery. The Veteran provided informed consent. The informed consent notice included as risks the type of worsening neurological symptoms and functional limitations of the back and legs that the Veteran experienced after the surgery. In January 2018 Dr. P. opined that the internal scarring around the spine and the paralysis after the 2009 surgery were not foreseeable events. In the 2009 surgery, however, the surgeon found scarring in the L4-L5 area addressed in the 1994 surgery. After the 1994 surgery, leg pain and weakness recurred in 2008. The history of eventual recurrence of symptoms after the 1994 surgery adds to the foreseeability of such a recurrence after the 2009 surgery. By the preponderance of the evidence, then, the consequences of the 2009 surgery on the condition and function of the Veteran's back and legs were reasonably foreseeable. As any additional disability of his back and legs caused by the 2009 surgery was not proximately caused by any fault in the surgery, and was reasonably foreseeable, the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for that additional disability.

Before the January 2009 spine surgery, the Veteran reported urinary frequency and urgency, but studies did not suggest neurogenic bladder. After the surgery, when he was discharged home from rehabilitation in February 2009, he was able to urinate. In treatment in October 2009 he reported mild difficulty with urination, and ultrasound showed kidney stones. In October 2010 the Veteran reported no change in bladder function, and a physician found that his bladder function was normal. He had treatment in 2011 with passage of a kidney stone. In April 2011 he sought compensation under Section 1151 for a bladder condition secondary to the 2009 spine surgery. In 2012 and 2013 he reported that urinary retention began after the 2009 surgery. Imaging again showed kidney stones. In 2013 a clinician started him in self-catheterization. In the 2018 Board hearing, the Veteran indicated that after the 2009 surgery he developed bladder problems.

The Veteran had urinary frequency and urgency without neurogenic bladder before the 2009 surgery, and medical records did not reflect urinary problems in the weeks immediately following the surgery. Regarding his urinary functioning soon after surgery, the treatment record from that time is more likely to be accurate than recollections he made two years later. Thus the evidence tends to indicate that he did not have additional urinary system disability directly after the surgery. From October 2009 forward there were reports of difficulty urinating and urinary retention. Through the same period, however, he was also found to have kidney stones. The role, if any, of the kidney stones in the urinary difficulty and retention is not clear. No physician has suggested that the January 2009 surgery caused the kidney stones. To the extent that there is any additional urinary disability after the surgery, the preponderance of the evidence is against a causal connection between the surgery and such additional disability. The Veteran is not entitled to compensation under 38 U.S.C. § 1151 for claimed additional urinary disability following the January 2009 surgery.

Before the 2009 surgery, the Veteran reported bowel constipation, treated with a laxative, and neurogenic bowel was noted. After the surgery, constipation, treatment with a laxative, and a diagnosis of neurogenic bowel continued. In the 2018 Board hearing, the Veteran indicated that after the 2009 surgery he developed bowel problems. The medical records from before service provide reliable information as to his symptoms before service. The evidence reflects continuation of his bowel issues, but does not indicate clear worsening or additional disability. In the absence of additional disability after the surgery, he is not entitled to compensation under 38 U.S.C. § 1151 for claimed additional bowel disability following the surgery.

Before the 2009 surgery, at least as early as 2004, the Veteran informed VA clinicians that he had ED. In 2013, a few years after the 2009 surgery, he reported ED and requested resumption of medication. In the 2018 Board hearing, he indicated that after the 2009 surgery he developed sexual dysfunction. The medical records from before the 2009 surgery are reliable evidence that he reported ED before the surgery. There is no indication that the ED reported before the surgery increased in severity after the surgery. In the absence of additional ED disability after the surgery, he is not entitled to compensation under 38 U.S.C. § 1151 for claimed additional disability due to ED.

The Veteran's VA medical records from before the January 2009 surgery do not reflect any reports of depression. Treatment notes from October 2009, several months after the surgery, reflect depression treated with medication. In October 2010 a VA psychologist found that he had an adjustment disorder with depressed mood secondary to worsened pain following the 2009 surgery. The Veteran has continued to report depressed feelings that he related to increased back and leg pain and resulting decreases in mobility and activity. In April 2011 he sought compensation under Section 1151 for depression as a result of increased disability following the 2009 surgery. In an April 2015 VA mental disorders examination, an examiner found that a severe back disorder that left the Veteran unable to walk was relevant to his current depressive disorder. In the 2018 Board hearing, the Veteran indicated that after the 2009 surgery he developed depression.

After the 2009 surgery, the Veteran had initial improvement and subsequent worsening in the symptoms and function of his back and legs. As a result he had decreased mobility and capacity for activity. Mental health clinicians have supported a causal connection between his decreased physical capacity and the development of his depressive disorder. His surgery thus has a causal connection with his depressive disorder. As noted above, however, the Board has found that the increased back and leg disabilities were not proximately caused by any fault on the part of VA in the surgery, and that they were reasonably foreseeable consequences of the surgery. By extension, the depressive psychological effects of the additional physical disabilities also are not proximately due to any VA fault in the surgery or to any unforeseeable event. Therefore he is not entitled to compensation under 38 U.S.C. § 1151 for psychiatric disability including depressive disorder. This determination has no effect on the already established service connection, based on service events, of his PTSD.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability due to spine surgery in January 2009 at a VA facility, namely, additional back and leg disabilities, additional urinary system disability, additional bowel dysfunction disability, additional ED disability, and depression, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


